Citation Nr: 0926108	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  03-04 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for a dental condition.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart murmur.  

5.  Entitlement to an evaluation in excess of 10 percent for 
a low back injury prior to November 30, 2006.

6.  Entitlement to an increased evaluation for a low back 
injury, currently rated as 40 percent disabling.  

7.  Entitlement to an evaluation in excess of 10 percent for 
irritable bowel syndrome, prior to November 30, 2006.

8.  Entitlement to an increased evaluation for irritable 
bowel syndrome, currently rated as 30 percent disabling.  

9.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 30 percent disabling.  

10.  Entitlement to an increased evaluation for left knee 
chondromalacia with degenerative joint disease, currently 
rated as 10 percent disabling.

11.  Entitlement to an increased evaluation for right knee 
chondromalacia with degenerative joint disease, currently 
rated as 10 percent disabling.  

12.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1972 to November 
1979.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002, August 2004, and October 
2007 rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Winston-Salem, 
North Carolina.  

In the October 2007 rating determination, the RO increased 
the Veteran's disability evaluation for the low back injury 
and irritable bowel syndrome to 40 and 30 percent, 
respectively, effective November 30, 2006.  The Board has 
listed the issues as such on the title page of this decision 
due to the RO's actions.  

The Veteran appeared at a hearing before a hearing officer at 
the RO in April 2005.  She also appeared at a videoconference 
hearing at the RO before the undersigned Veterans Law Judge 
in May 2009.  Transcripts of the hearings are of record.  

The issue of a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on her part.  


FINDING OF FACT

At her May 2009 videoconference hearing, the Veteran withdrew 
the appeal with regard to the issues of service connection 
for a hiatal hernia, a dental condition, hypertension, and a 
heart murmur; she also withdrew the issues of increased 
evaluations for a low back injury, irritable bowel syndrome, 
bilateral pes planus, left knee chondromalacia with 
degenerative joint disease and right knee chondromalacia with 
degenerative joint disease 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal, as it relates to 
the issues of service connection for a hiatal hernia, a 
dental condition, hypertension, and a heart murmur and 
increased evaluations for a low back injury, irritable bowel 
syndrome, bilateral pes planus, left knee chondromalacia with 
degenerative joint disease and right knee chondromalacia with 
degenerative joint disease, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Claims for Service Connection and Increased Evaluations

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  
In response to the October 2007 rating decision, the Veteran 
noted in writing in March 2008 that the action satisfied her 
appeal only on the issues of her low back injury and 
irritable bowel.  Later, the Veteran, through testimony at 
her May 2009 hearing, withdrew the appeal as to all issues 
except entitlement to a total rating on the basis of 
unemployability.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to any other issue and it is dismissed without 
prejudice as it relates to these issues.


ORDER

The appeal as to the issues of service connection for a 
hiatal hernia, a dental condition, hypertension, and a heart 
murmur and increased evaluations for a low back injury, 
irritable bowel syndrome, bilateral pes planus, left knee 
chondromalacia with degenerative joint disease and right knee 
chondromalacia with degenerative joint disease, is dismissed.




REMAND

At the time of her May 2009 hearing, the Veteran testified 
that she was still receiving treatment for her service-
connected disabilities at the Durham VA Medical Center (MC).  
The Board notes that the Veteran had requested that her 
scheduled March 2009 videoconference hearing be rescheduled 
due to a colonoscopy that was being performed on the date of 
the originally scheduled hearing.  The Board observes that 
the most recently associated treatment records received from 
any VA facility date back to September 2007.  VA is deemed to 
have constructive knowledge of documents which are generated 
by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 
611,612-13 (1992).  If those documents predate a Board 
decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998). 

The Veteran also testified that the medications that she was 
taking for her service-connected disabilities were now 
preventing her from driving.  She reported that she was 
unable to drive anymore as a result of the back pain and the 
medication that she was taking for her back.  The Board notes 
that the Veteran was afforded a VA examination in November 
2006.  At that time, the examiner indicated that the 
Veteran's bilateral knee arthritis, lumbar strain, and pes 
planus would impair physical labor.  He noted that her 
service-connected conditions would not impair sedentary 
employment.  The Board notes that the examiner did not 
discuss the impact of the Veteran's irritable bowel syndrome 
and her employability.  He did indicate that she had to be 
near a bathroom, even when performing daily activities.  In 
the case of a claim for TDIU, the duty to assist requires 
that VA obtain an examination which includes an opinion on 
what effect the veteran's service-connected disabilities have 
on her ability to work.  38 U.S.C. § 5107(a); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a) (2008).

The Board also notes that based upon the testimony of the 
Veteran there appears to have been a possible worsening of 
her symptoms since the time of the last examination.  VA is 
obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability. VAOPGCPREC 11-95 (1995).  The veteran is 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment 
records of the Veteran from the Durham 
VAMC from September 2007 to the present 
and associate them with the claims 
folder.

2.  The Veteran should be afforded 
appropriate VA examination(s) by 
qualified physicians to determine the 
impact of her service-connected 
disabilities on her ability to maintain 
gainful employment.  The claims folder 
must be made available and be reviewed by 
the examiner(s).  The examiner(s) is 
(are) requested to answer the following:

a.  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran's service-
connected disabilities, namely, her low 
back injury residuals, bilateral pes 
planus, irritable bowel syndrome, right 
knee chondromalacia with degenerative 
joint disease, and left knee 
chondromalacia with degenerative joint 
disease, preclude her from securing and 
following substantially gainful 
employment consistent with her education 
and occupational experience or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50- 50 
probability).  Age is not to be 
considered a factor in rendering this 
opinion.

b.  The examiner(s) should provide a 
rationale for the opinion(s) rendered.  
The veteran's claims files must be 
available to the examiner(s) prior to the 
examination(s) and the examination 
report(s) should indicate if the 
examiner(s) reviewed the records.

3.  The Veteran is advised that these 
examinations are needed to adjudicate her 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of her claim.  
38 C.F.R. § 3.655 (2008).

4.  Thereafter, the RO should 
readjudicate the appellant's claim for a 
TDIU.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the July 
2008 SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


